MORROW, P. J.
Robbery is the offense; penalty assessed at confinement in the penitentiary for a period of five years.
*1112The indictment appears regular and regularly presented. We have perceived no departure from the legal procedure in the conduct of the trial. A postponement or continuance was sought because of the absence of certain witness, .but no bill of exception was preserved to the action of the court in refusing to continue the case. The motion for new trial presents no matters of law or fact that can be considered in the absence of a statement of facts.
Finding no error in the record authorizing a reversal, the judgment is affirmed.